DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered. 
Claim Rejections - 35 USC § 103
Claims 1, 3, 7-9, 17, 19, 23-25, 53, and 67, 70, 72-74, 77-78 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Henderson (US 20040033349, already made of record, hereinafter US’349), and further in view of Aguirre et al. (US 20060009586, already made of record) as evidenced by Su et al. (US 20050142372, already made of record) and Brenwood Plastics (“LLDPE linear low density polyethylene varieties”, 2012-07-26).
Regarding claim 1, US’349 discloses a machine direction oriented polymeric film that may be used in label facestock and labels, which may be a printable multilayer (US’349 Paras 10-12), such as a base/core layer with two skin layers corresponding to the presently claimed print and adhesive skin layer which may be identical (US’349 Paras 67, 68, 70, 71, 72, 101, 104, 106, Figs. 3, 5). US’349 discloses the core layer is a blend of at least two polymers including at least one polypropylene such as a polypropylene copolymer and contains preferably about 10 to 3 alpha-olefin (US’349 Para 44), i.e. ethylene-propylene copolymer. US’349 discloses the film is machine direction oriented in contrast to biaxially oriented films, i.e. is monoaxially oriented (US’349 Para 97).
While US’349 disclose the polypropylene is a random copolymer, US’349 does not disclose the olefin elastomer may be present as an impact copolymer polypropylene (US’349 Para 35).
Aguirre discloses blends of ICP and RCP (Aguirre Paras 6, 31) for use in multilayer films and blown-film processes such as core layers (Aguirre Paras 8, 9, 41) wherein the ICP which contains ethylene-propylene rubber may have an elastomer content of about 10 to 25 wt %, such as for example ATOFINA 4180 (Aguirre Para 27), which as evidenced by Su has an ethylene/propylene rubber (elastomer content) of about 10 to 20 % (Su Paras 26, 38, 39).
Further, Aguirre discloses that for the core layer the non-ICP polyolefin is present at 5 to 95 wt% (Aguirre Paras 6, 26, 43) and thus the ICP may also be present at 5 to 95 wt%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the RCP and ICP blend of Aguirre in the core of the facestock/labels of US’349, including amount as presently claimed, in order to meet the preferred elastomer amount as taught by 
Regarding claims 17, 53, US’349 discloses an additional adhesive layer that may be a pressure sensitive adhesive (US’349 Paras 63, 72) which underlies the adhesive skin layer.
Regarding claims 3, 19, US’349 in view of Aguirre discloses a label as described above including impact copolymer polypropylene.
US’349 in view of Aguirre does not explicitly disclose that the ICP is high, medium, or low impact as determined by ASTM D-256.
However, given that US’349 in view of Aguirre discloses ICP as claimed, it will inherently have properties including classification as high, medium, or low impact as determined by ASTM D-256. Alternatively, it would have been obvious to a person having ordinary skill in the art at the time of the invention to choose an ICP including ASTM D-256 values that are low, medium, or high in order to achieve desired properties including modulus and impact energy (Aguirre Para 27).
Regarding claims 7, 8, 23, 24, US’349 in view of Aguirre discloses using the same polymers in the core and skin (US’349 Paras 67, 68, 71, 72), i.e. a blend of ICP and a polypropylene (Aguirre Paras 31, 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the RCP and ICP blend of Aguirre in the print skin of the facestock/labels of US’349, in order to reduce processing energy while achieving good mechanical properties as taught by Aguirre (Aguirre Para 3, 26, 41, 53).
Regarding claims 9, 25, US’349 in view of Aguirre discloses the skin layer(s) may comprise nucleating agents and/or processing aids (US’349 Paras 53, 55) and/or antioxidants (Aguirre Para 40).
Regarding claims 67, US’349 in view of Aguirre discloses machine direction orientation (US’349 Paras 10-11).
Regarding claim 70, US’349 discloses a machine direction oriented polymeric film that may be used in labels, which may be a single layer film (US’349 Paras 10-11) of a blend of at least two polymers including at least one polypropylene such as a polypropylene copolymer and containing preferably about 10 to about 45% elastomer which may be based on copolymers containing propylene (US’349 Paras 25, 41, 43). US’349 discloses useful olefin elastomers in the invention include copolymers of propylene and an alpha-olefin such as ethylene (US’349 Paras 35, 43) or ethylene and at least one C3 alpha-olefin (US’349 Para 44), i.e. ethylene-propylene copolymer. US’349 discloses the film is machine direction oriented in contrast to biaxially oriented films, i.e. is monoaxially oriented (US’349 Para 97). 
While US’349 disclose the polypropylene is a random copolymer, US’349 does not disclose the olefin elastomer may be present as an impact copolymer polypropylene (US’349 Para 35).
Aguirre discloses blends of ICP and RCP (Aguirre Paras 6, 31) for use in multilayer films and blown-film processes such as core layers (Aguirre Paras 8, 9, 41) wherein the ICP which contains ethylene-propylene rubber may have an elastomer content of about 10 to 25 wt %, such as for example ATOFINA 4180 (Aguirre Para 27), which as evidenced by Su has an ethylene/propylene rubber (elastomer content) of about 10 to 0 % (Su Paras 26, 38, 39) Aguirre 
Further, Aguirre discloses that for the core layer the non-ICP polyolefin is present at 5 to 95 wt% (Aguirre Paras 6, 26, 43) and thus the ICP may also be present at 5 to 95 wt%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the RCP and ICP blend of Aguirre in the facestock/labels of US’349, including amount as presently claimed, in order to meet the preferred elastomer amount as taught by US’349 (Aguirre Para 27) (US’349 Paras 25, 41, 43) and reduce processing energy while achieving good mechanical properties as taught by Aguirre (Aguirre Para 3, 26, 41, 53).
Regarding claims 72-74, US’349 teaches skin layer made of propylene copolymer such as propylene alpha-olefin, wherein the olefin includes ethylene and antiblocking agent (paragraphs [0025], [0035] and [0054]).
Regarding claim 75, US’349 teaches skin layer made of propylene copolymer such as propylene alpha-olefin, wherein the olefin includes ethylene and antiblocking agent (paragraphs [0025], [0035] and [0054]). US’349 further discloses olefin elastomers of ethylene-hexene (paragraph [00430]), i.e. LLDPE, as evidenced by Brentwood Plastics.
Regarding claim 77, US’349 in view of Aguirre disclose that for the core layer the non-ICP polyolefin is present at 5 to 95 wt% (Aguirre Paras 6, 26, 43) and thus the ICP may also be present at 5 to 95 wt%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 78, US’349 discloses the film is machine direction oriented, in contrast to biaxially oriented films, i.e. is monoaxially oriented (US’349 Para 97).

Claims 70, 78 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Aguirre et al. (US 20060009586, already made of record) as evidenced by Su et al. (US 20050142372, already made of record) and further in view of Adams et al. (US 5709937).
Regarding claim 70, Aguirre discloses blends of ICP and RCP (Aguirre Paras 6, 31) may form a film or sheet (Aguirre Paras 4, 8, 9, 41) wherein the ICP which contains ethylene-propylene rubber may have an elastomer content of about 10 to 25 wt %, such as for example ATOFINA 4180 (Aguirre Para 27), which as evidenced by Su has an ethylene/propylene rubber (elastomer content) of about 10 to 0 % (Su Paras 26, 38, 39). Aguirre discloses blends with or without additives such as nucleating agents, antioxidants, and/or processing agents (Aguirre Paras 40, 43).
Aguirre does not require components or layers of the facestock other than the specified polymer, such as ICP and RCP in the core layer, so that when the non-ICP polyolefin is present at 5 to 95 wt% (Aguirre Paras 6, 26, 43), the ICP thus may also be present at up to 5 to 95 wt%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Aguirre discloses the method for making the film is not particularly limited, but may include extrusion, particularly blown film extrusion, (Aguirre Paras 26, 39, 82) and may be used to replace “unimodal” polyethylene films (Aguirre Paras 3, 59).
Aguirre does not disclose the film may be uniaxially oriented.
Adams discloses machine-direction oriented (uniaxially) monolayer or multilayer films of polypropylene particularly well suited to form label facestock (Adams Cols 2-3 Lines 62-7, Col 9 Lines 7-24). Adams discloses the machine-direction oriented film may be formed by extrusion including blown film extrusion (Adams Col 6 Lines 50-62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the machine-direction orientation of Adams on the film of Aguirre, in order to gain the benefit of sufficient flexibility and conformability while also having sufficient die cut property as taught by Adams (Adams Cols 1-2 Lines 53-12, Col 9 Lines 10-24).
Regarding claim 78, Adams discloses machine-direction only orientation (Adams Col 10 Lines 59-61).
Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. 
Applicant amended independent claims 1, 17, 70. Applicant also cancelled claims 55, 71, and 76 and overcame 35 USC 112(a) and (b) rejections of record.
Applicant argues that the combination of US '349, Aguirre, Su, and/or Adams does not explicitly or implicitly disclose, teach, or even suggest monoaxially oriented films that include a 
However, as a primary reference, US '349 does explicitly disclose film that is machine direction oriented (Para 97) which correspond to monoaxially oriented films as claimed and US '349 in view of Aguirre teach layer of a blend of ICP and RCP wherein the blend contains 5 to 95% ICP. With respect to claim 70, Adams is only used to teach machine-direction oriented monolayer or multilayer film, i.e. monoaxially oriented in the machine direction. Further, given both Aguirre and Adams are both drawn to (co)extruded mono- or multi-layer films comprising ethylene-polypropylene copolymers, the combination is proper.
Applicant argues that there is no reasonable expectation of success that a machine- direction oriented film of Aguirre would result in the benefit of conformable and die-cuttable properties as taught by Adams because the composition of the film of Adams is very different from that of Aguirre. For example, Adams does not explicitly or implicitly disclose, teach, or even suggest biaxially oriented films that consist of a blend of 85% ICP and 15% second polyolefin (e.g., RCP) as taught by Aguirre. In fact, Adams teaches against the use of biaxially oriented films.
However, given that both Aguirre and Adams are both drawn to extruded mono- or multi-layer films comprising ethylene-polypropylene copolymers, there would be a reasonable expectation of success when combining the references, absent evidence to the contrary.
Applicant argues that since Aguirre discloses biaxial oriented films, one would not be motivated to deviate from, or modify Aguirre with the monaxially oriented blown films of Adams. All film in Aguirre’s examples disclose films that are biaxially oriented because they are made using an Alpine blown film extruder. 
However, Aguirre does not explicitly disclose biaxially oriented films. Further, it appears paragraph [0072] pointed to by Applicant refers to properties obtained by changing amounts of polypropylene and not as a result of biaxial orientation. Furthermore, there is nothing in Aguirre that teach away from monoaxial orientated films.
Applicant argues that the Examiner, however, has failed to show that one of ordinary skill combining US '349 and Aguirre would necessarily prepare a monaxially oriented film or would be motivated to deviate from, or modify, the teachings of Aguirre to prepare monaxially oriented film
However, as set forth in the rejection of record, primary reference of US '349 explicitly discloses machine direction oriented films (Para 97) which correspond to monoaxially oriented film as claimed. Aguirre is only used for its teaching of ICP and RCP blend.
Applicant argues that all the films in Aguirre's examples are biaxially oriented because they are made using an Alpine blown film extruder [0045]. 
However, there is no evidence to support Applicant’s position that all films made using an Alpine blown film extruder are biaxially oriented. Further, even if an Alpine blown film extruder results in biaxially oriented films, there are only examples of Aguirre and nothing in Aguirre teach away from monoaxial orientated films.
Applicant argues that Aguirre has not provided data to show that the improved properties realized by blending ICP and RCP do in fact occur over the entire disclosed range of 5 to 95% ICP. As set forth in MPEP 716.02(d), Aguirre's data submission is not commensurate in scope with their claims or disclosure.
However, Aguirre does not need to show data over the entire disclosed range of 5 to 95% ICP. Given that Aguirre discloses using ICP in 5 to 95% with proper motivation, the 
Applicant argues that the Examiner has failed to provide any reason or motivation why one of ordinary skill in the art would place together the pieces found in US'349, Aguirre, Su, and/or Adam to arrive at the claimed subject matter other than using Applicant's own path to pick and choose from the disclosures of US'349, Aguirre, Su, and/or Adam. This is improper hindsight as articulated in Otsuka and InTouch Techs.
However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, the rejection of record does provide motivation to combine Aguirre with US'349 and Adam with Aguirre, namely, using an RCP and ICP blend in order to reduce processing energy while achieving good mechanical properties and machine-direction oriented films in order to gain the benefit of sufficient flexibility and conformability while also having sufficient die cut property, respectively. With respect to Su, Su is not used as a secondary reference but rather as an evidence reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787